PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,460,600			:  ON REQUEST
Julian, et al.	   	 			:  FOR RECALCULATION
Issue Date:     October 29, 2019		:  OF  PATENT TERM 
Application No. 15/437,646			:  ADJUSTMENT 
Filed:   February 21, 2017	: 
Atty Docket No. 02-003-US                           :	 
	
		 
This is responsive to the “Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”, filed on December 19, 2019.  

The USPTO has created an interim procedure by which a patentee may request recalculation of patent term adjustment where the sole reason for contesting the patent term adjustment determination is the USPTO’s failure to recognize a timely filed safe harbor statement accompanying an information disclosure statement)1.  The USPTO’s interim procedure waives the fee under 37 CFR 1.705(b)(1) as set forth in 37 CFR 1.18(e) to file the request for reconsideration. This recalculation conducted under the interim procedure is not the Director’s decision under 35 U.S.C. 154(b)(4).

A review of the recalculation request did not reveal a circumstance under which it is appropriate to make any changes to the patent term adjustment of zero (0) days.  The request is dismissed, accordingly.

The application file history reveals that the adjustment to the patent term was reduced by eighty (80) days, pursuant to 37 CFR 1.704(c)(10)2, for the filing of an Information Disclosure 

Patentee is given one opportunity to respond to the recalculation.  The response must be filed within two (2) months from the mail date of this communication.  No extensions of time will be granted under 37 CFR § 1.136 will be granted. 

Further correspondence with respect to this matter should be addressed as follows:

	By mail:  	Commissioner for Patents
		    	United States Patent and Trademark Office
		    	Box 1450
   	Alexandria, VA 22313-1450

	By facsimile: 	(571) 273-8300
			Attn:  Office of Petitions
	
	Or VIA EFS-WEB

Telephone inquiries specific to this decision should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






    
        
            
        
            
    

    
        1 A proper safe harbor statement under 37 CFR 1.704(d) must state that each item of information contained in the information disclosure statement:  (1) was first cited in any communication from a patent office in a counterpart foreign or international application or from the USPTO, and this communication was not received by any individual designated in 37 CFR 1.56(c) more than thirty days prior to the filing of the information disclosure statement (37 CFR 1.704(d)(1)(i)); or (2) is a communication that was issued by a patent office in a counterpart foreign or international application or by the USPTO, and this communication was not received by any individual designated in 37 CFR 1.56(c) more than thirty days prior to the filing of the information disclosure statement (37 CFR 1.704(d)(1)(ii)).  
        
        2 (c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
        
        (10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed;